Citation Nr: 1140527	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to service connection for a low back disorder.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran had active duty from January 2002 to June 2002, and from January 2003 to July 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

The competent evidence of record does not show that the Veteran's currently diagnosed intermittent musculoskeletal lumbosacral strain/sprain is related to military service.  


CONCLUSION OF LAW

A low back disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO did not advise the Veteran of the foregoing elements of the notice requirements prior to the initial adjudication of the issue on appeal in February 2007.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, by a letter in July 2008, prior to the October 2008 statement of the case, an RO letter provided the Veteran with notice of what type of information and evidence is needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that statement, the RO satisfied the notice requirements with respect to the issue on appeal.  The Veteran's claim for service connection for a low back disorder was later readjudicated in the October 2008 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a readjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA compensation examination in September 2006.  However, as noted in the Board's July 2010 remand, that examination was inadequate for rating purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to the Board's remand, the Veteran was scheduled for another examination, and he was notified of the date, time, and place of that examination.  However, the Veteran failed to report for the scheduled examination.  The Board will consider the Veteran's original service connection claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The service treatment records from the Veteran's first period of active duty include a June 2002 report which notes complaints of low back and gluteal pain for one week, following a hike, and which contains diagnoses of sciatica and low back strain.  A separation examination report is not of record.

There are no medical reports dated between the Veteran's first and second periods of active duty.  

The Veteran's service treatment records from his second period of active duty are silent for any complaints, abnormal clinical findings, or a diagnosis related to any back disorder.  A "post-deployment health assessment," dated in May 2003, shows that he denied having any unresolved medical problems, and that he had no current questions or concerns about his health.  A "report of medical assessment," dated in June 2003, shows that the Veteran was specifically asked whether he had any injury or illness while on active duty for which he did not seek medical care.  He stated that he had back pains.  There were no pertinent abnormal clinical findings or diagnoses.  

The Veteran was afforded a VA general medical compensation examination in September 2006.  He reported back pain and stiffness on rising in the morning and on sitting or standing for prolonged periods, as well as sometimes when lifting or carrying things.  On examination, range of motion of the thoracolumbar spine was normal.  Straight leg raise testing was normal, bilaterally.  The back was normal to palpation, and the Veteran could walk well on his heels and toes.  His gait was normal.  The examiner ordered x-rays, but the Veteran did not report for the study.  The examiner diagnosed "intermittent musculoskeletal lumbosacral strain/sprain that is behavioral and positional in response."  

The Board remanded the case in July 2010 to schedule an examination to obtain a medical opinion regarding the etiology of any low back disorder found.  However, the Veteran did not report for that examination.  

The Veteran's complaints of low back pain noted in 2002 was the only occasion the Veteran complained of low back pain during service, and subsequent thereto denied having any chronic medical problems during service, noting only his earlier back complaints.  There is no medical evidence of record that relates any current back disorder to the Veteran's complaints in service.   In an attempt to obtain a medical opinion in that regard, the Board remanded the case to schedule an examination, for which the Veteran failed to report.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011).  

Therefore, the Board finds that the Veteran does not currently have a low back disorder that is related to the complaints noted in service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


